TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00426-CV



     Michael J. DeLitta; Axiom Medical Consulting, LLC; Axiom Professionals, LLC;
           Axiom Properties, LLC; and DelCom Properties, LLC, Appellants

                                                  v.

                                     Nancy Schaefer, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-13-003516, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an interlocutory appeal from the trial court’s order granting appellee

Nancy Schaefer’s motion to enforce a temporary injunction. Because we lack jurisdiction to review

the challenged order, we dismiss the appeal for want of jurisdiction.1

               The dispute underlying this appeal arises from a temporary injunction that was

agreed to by both parties and signed by the trial court on October 29, 2013 (the Agreed Temporary

Injunction). Nancy Schaefer later moved to enforce the injunction against Michael J. Delitta,

Axiom Medical Consulting, LLC, Axiom Professionals, LLC, Axiom Properties, LLC, and DelCom

Properties, LLC (collectively, Axiom). Schaefer also moved to hold DeLitta in contempt of the

Agreed Temporary Injunction.


       1
          This Court previously denied a related petition for writ of mandamus filed by the appellants.
See In re DeLitta, No. 03-14-00423-CV, 2014 WL 3414187 (Tex. App.—Austin July 11, 2014,
orig. proceeding) (mem. op.).
               Following a two-day evidentiary hearing, the trial court signed an order enforcing

the Agreed Temporary Injunction on June 19, 2014. Specifically, the trial court ordered “all parties

to strictly abide by the terms” of the Agreed Temporary Injunction. The trial court also found that

DeLitta had violated various provisions of the Agreed Temporary Injunction but declined to hold

him in contempt. Axiom then filed this appeal, arguing that the trial court abused its discretion in

rendering the June 2014 order. Schaefer has filed a motion to dismiss on the ground that we lack

subject-matter jurisdiction to consider the appeal.

               As a general rule, the jurisdiction of this Court is limited to the review of final

judgments and certain interlocutory orders authorized by statute. Lehman v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). Section 51.014(a)(4) of the Texas Rules of Civil Procedure

permits an appeal from an interlocutory order granting or refusing a temporary injunction. Tex.

Civ. Prac. & Rem. Code § 51.014(a)(4). Similarly, Section 51.014 permits an appeal from an

interlocutory order overruling a motion to dissolve a temporary injunction. Id.

               In her motion to dismiss, Schaefer argues that Axiom’s appeal is a challenge to the

trial court’s ruling on its motion to enforce the Agreed Temporary Injunction. According to Schaefer,

Texas does not allow for interlocutory review of an order enforcing a temporary injunction, and as

a result, this Court is without jurisdiction to review the June 2014 order. In response, Axiom asserts

that “the June 2014 order is and acts as a temporary injunction order” and is therefore properly the

subject of an interlocutory appeal under section 51.014.2


       2
         There is no dispute that the time period for perfecting an appeal of the underlying Agreed
Temporary Injunction has long passed, and Axiom does not contend that it is seeking to appeal this
injunction. See Tex. R. App. P. 26.1 (in accelerated appeal, notice of appeal must be filed within
20 days after judgment or order is signed).

                                                  2
               Based on the record before us, we cannot conclude that the trial court’s June 2014

order functions as a stand-alone temporary injunction and thus is appealable under Section

51.014(a)(4). First, we note that in her motion to enforce, Schaefer asked the trial court to enforce

the terms of the Agreed Temporary Injunction. Neither party asked the trial court to enter a new

temporary injunction, and it is clear that the trial court was not acting on any motion or request

for dissolution of the Agreed Temporary Injunction in issuing its ruling.3

               In addition, there is no indication that the trial court intended the June 2014 order

to operate as a temporary injunction. In the order, the trial court expressly concluded that the

Agreed Temporary Injunction is enforceable as both a court order and as a Rule 11 agreement. The

June 2014 order does not set forth any restrictions or conditions on the conduct of the parties.

Instead, it simply enforces the restrictions and conditions of the Agreed Temporary Injunction. We

recognize that it is the character and function of an order that determine whether it is properly

classified as a temporary injunction. See Qwest Commc’ns. Corp. v. AT&T Corp., 24 S.W.3d 334,

336 (Tex. 2000). Nothing about the character or function of the June 2014 order suggests that it

is a temporary injunction.

               Nevertheless, Axiom argues that the June 2014 order acts as a temporary injunction.

According to Axiom, the Agreed Temporary Injunction expired on April 7, 2014, when the initial

trial setting set forth in the Agreed Temporary Injunction passed. See Tex. R. Civ. P. 683 (providing




       3
          Axiom filed a response to Schaefer’s motion for enforcement on the same day as the
hearing on the motion. In its prayer, Axiom requested that the trial court declare the Agreed
Temporary Injunction “void, unenforceable, and dissolved.” However, Axiom never separately
filed a motion or set a hearing on this request.

                                                 3
that every order granting temporary injunction shall include order setting cause for trial). Axiom

asserts that, as a consequence of this expiration, the trial court’s June 2014 order “re-created a set

of injunctive terms that ‘strictly’ restrained Axiom.” In other words, although Axiom did not file

a motion to dissolve the Agreed Temporary Injunction on this basis, Axiom would have this Court

(1) look beyond the four corners of the trial court’s June 2014 order; (2) determine that the court

erred in concluding that the Agreed Temporary Injunction was still enforceable; and (3) reason,

based on this error, that the trial court’s June 2014 order should be characterized as a new temporary

injunction—something that the order on its face does not purport to be. We believe that this is more

than what is required or allowed in determining the “character and function” of the order. See

Qwest Commc’ns Corp., 24 S.W.3d at 336; see also Tober v. Turner of Tex., Inc., 668 S.W.2d 831,

835 (Tex. App.—Austin 1984, no writ) (statute authorizing appeal from interlocutory order must

be strictly construed and therefore motion to dissolve could not be used as means of reviewing

temporary injunction not timely appealed).

               We do not have jurisdiction to review a trial court’s decision to enforce a temporary

injunction. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4). Because we conclude that the June

2014 order is an order enforcing an existing temporary injunction and not a new temporary

injunction, we grant Schaefer’s motion and dismiss this appeal for want of jurisdiction. See Tex.

R. App. P. 38.8(a), 42.3(b).




                                                  4
                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: November 6, 2014




                                                5